EXHIBIT 31.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Thomas A. Pitler certify that: 1. I have reviewed this annual report on Form 10-K of Neurogen Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 29, 2008 By: /s/ Thomas A. Pitler Thomas A. Pitler Senior Vice President and Chief Business and Financial Officer
